Citation Nr: 1329432	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for shingles, active dental 
caries, photophobia, a heart disability, periodontitis, 
lumbosacral degenerative disc disease, peripheral neuropathy 
of the upper and lower extremities, kidney stones, a 
disability manifested by fatigability and a psychiatric 
disability, based on treatment for Hodgkin's disease at a 
Department of Veterans Affairs (VA) Medical Center beginning 
in January 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to March 
1992.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for the disabilities listed on the title page.  

This case was previously before the Board in August 2010 and 
April 2012.  The case has been returned to the Board for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2010, the Veteran testified at a travel board 
hearing before a Veterans Law Judge (VLJ) who is no longer 
employed at the Board.  In March 2012, the Veteran was 
notified that the VLJ who had conducted the February 2010 
hearing was no longer employed at the Board, and he was 
offered the opportunity to testify at another hearing before 
a VLJ of the Board.  In a statement signed in April 2012, 
the Veteran requested a video conference hearing.  In April 
2012, the Board remanded the Veteran's case to schedule a 
video conference hearing.  

In May 2012, a VA letter was sent to the Veteran's most 
recent address of record.  The letter notified the Veteran 
that his video conference hearing was scheduled for July 10, 
2012 at the RO in North Little Rock, Arkansas.  The Veterans 
Appeals Contact and Locator System (VACOLS) shows that the 
Veteran was listed as a "no show" for the July 2012 hearing.  
If a Veteran is not present for a hearing and has failed to 
show good cause, the hearing request will be considered 
withdrawn.  38 C.F.R. § 20.704(d). 

However, in a letter received by the Board in September 
2012, the Veteran stated that he had been recently told that 
he had missed his video conference hearing.  He stated that 
he had called the Board's office monthly trying to get a 
hearing arranged or to see if a new judge had been assigned 
to his case.  He stated that he had never received 
notification of the scheduled hearing.  The Veteran asserted 
that he had called the Board in September 2012, and was told 
that a judge was still not assigned to his case.  He 
requested that another hearing be scheduled as he had never 
been late for, or missed, an appointment, especially one 
that he had been waiting on for so long.   

Although the VA hearing notification letter was sent to the 
Veteran's most recent address of record, the Veteran has 
indicated the he had been diligent and sincere in his 
efforts to verify when his hearing was scheduled and stated 
that he had been unaware of the scheduled July 2012 video 
conference hearing until months later.  In resolving any 
doubt in favor of the Veteran, the Board finds that good 
cause has been shown to schedule a new video conference 
hearing.  38 U.S.C.A. § 5107(b).  Therefore, the Veteran 
should be scheduled for a new video conference hearing.     

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge to be held at the RO.  Notify the 
Veteran of the date, time and location of 
this hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


